—In a proceeding pursuant to CPLR article 78 to review a determination of the Police Commissioner of the City of New York, dated March 31, 1998, which denied the petitioner’s application for a pistol license, the appeal is from an order and judgment (one paper) of the Supreme Court, Richmond County (Cusick, J.), dated July 27, 1999, which annulled the determination, granted the petition, and directed the Police Commissioner to issue a “Carry Business” handgun license to the petitioner.
Ordered that the order and judgment is reversed, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The appellants have broad discretion in ruling on permit applications, which they may deny for any good cause (see, Penal Law § 400.00 [1]; Matter of Westfall v Lange, 175 AD2d 290). In this case, the appellants’ determination was not arbitrary and capricious and should not be disturbed (see, CPLR 7803 [3]; Matter of Capuano v Mahoney, 232 AD2d 482; Matter of Westfall v Lange, supra). Ritter, J. P., S. Miller, Luciano and H. Miller, JJ., concur.